DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16, 18, and 20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 16, and 20 distinguishes over the prior art in that no combination of the prior art specifically teaches a plurality of configurable circuits, each comprising a configurable computation circuit, a plurality of input registers, a plurality of synchronous network inputs coupled to the plurality of input registers, a plurality of output registers, a plurality of synchronous network outputs coupled to the plurality of output registers, the plurality of synchronous network outputs directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits of the plurality of configurable circuits to form a synchronous network; and a configuration memory coupled to the configurable computation circuit, to the synchronous network inputs, and to the synchronous network outputs, the configuration 

US 2009/0296579 discloses a routing circuit connected to a network and capable of storing instructions for routing between nodes and including a list of routing destinations to be selected to routing a packet. No mention of a second instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory and for selection of a master synchronous input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from another different configurable circuit of the plurality of configurable circuits is present. 

US 2011/0072179 discloses a synchronous network with network inputs and outputs coupled to a computation output circuit. No mention of a second instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185